Case 1:12-cr-00189-SEB-MJD Document 700 Filed 07/30/21 Page 1 of 1 PageID #: 11761




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )        No. 1:12-cr-00189-SEB-MJD
                                                     )
  ERIC KING,                                         ) -05
                                                     )
                                Defendant.           )




                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Tim Baker’s Report and Recommendation that Eric

  King’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule 32.1(a)(1)

  Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now approves and

  adopts the Report and Recommendation as the entry of the Court, and orders a sentence imposed

  of imprisonment of six (6) months in the custody of the Attorney General or his designee, with

  no supervised release to follow. The Court recommends placement at a facility closest to

  Indianapolis, Indiana.

         SO ORDERED.
                    7/30/2021
         Date: ______________________              _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana
  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office

  United States Marshal Service
